ICJ_090_OilPlatforms_IRN_USA_1998-03-10_ORD_01_NA_02_EN.txt. 217

SEPARATE OPINION OF JUDGE HIGGINS

I agree with the Court’s finding that the counter-claim presented by the
United States in its Counter-Memorial is admissible and now forms part
of the current proceedings.

There is, however, one point which the Court has not at all addressed,
while nevertheless apparently making a negative finding on it; and there
are two further points which it seems to hold over for the merits, when
arguably they should have been disposed of at this juncture.

As the present Order recalls, Iran instituted proceedings against the
United States claiming breaches by the latter of Article I, Article IV, para-
graph 1, and Article X, paragraph 1, of the Treaty of Amity of 1955. The
Court, having heard the preliminary objections to its jurisdiction of the
United States, in its Judgment of 12 December 1996 determined that it
had jurisdiction “to entertain the claims made by the Islamic Republic of
Iran under Article X, paragraph 1, of that Treaty”. It found it did not
have jurisdiction to entertain the claims under Article J and Article IV,
paragraph 1.

On 23 June 1997 the United States presented both a defence to
Iran’s Memorial and the counter-claim which is the subject of the
present Order. The United States contended that Iran, for its part, had
engaged in actions which violated Article X of the Treaty. In Section 1
of its counter-claim it based its application on Article X, paragraph 1,
of the Treaty. In Section 2 it based its application on “the remainder of
Article X” and went on to refer particularly to acts it alleged constituted
violations of Article X, paragraph 3. In its submissions the Court
was asked to adjudge and declare that Iran had breached its obligations
under Article X, generally.

In its reply to the Court’s invitation to present its views on Iran’s
observations on the counter-claims (see paragraph 9 of this Order), the
United States further referred at paragraph 39 to “paragraphs X (2)
through X (5)”. It both claimed violations of these provisions by refer-
ence to particular events and it objected that “Iran’s jurisdictional argu-
ments seek to force all of the US counter-claim into the confines of
Article X (1) of the 1955 Treaty”.

The Court’s Order makes no reference whatsoever to these exchanges
of the Parties save that it recalls in paragraph 26 that the United States
did indeed make claims under Article X, paragraphs 2 to 5. However,

31
218 OIL PLATFORMS (SEP. OP. HIGGINS)

although the dispositif in paragraph A, as is customary, merely finds that
the counter-claim is admissible, it seems from the text of the Order that
this is only in relation to Article X, paragraph 1. In paragraph 34 the
Court states that “its jurisdiction in the present case covers claims under
Article X, paragraph 1, of the 1955 Treaty”, the text of which it then
cites. In paragraph 36 it finds that the counter-claim falls

“within the scope of Article X, paragraph 1, of the 1955 Treaty as
interpreted by the Court; and whereas the Court has jurisdiction to
entertain the United States counter-claim in so far as the facts
alleged may have prejudiced the freedoms guaranteed by Article X,
paragraph 1”.

It may thus be that while Article X, paragraph 1, is the sole basis of juris-
diction identified by the Court, paragraphs 2 to 6 still have relevance to
the task of ascertaining the freedoms guaranteed under paragraph 1.

In the first place, findings that reject the contentions of a party should
be based on reasons. The disturbing tendency to offer conclusions but
not reasons is not to be welcomed. In the second place, the inarticulate
assumption that the jurisdictional basis established for a claim necessarily
is the only jurisdictional basis for, and sets the limits to, a counter-claim,
is open to challenge.

In both civil and common law domestic systems, as in the Rules of the
Court, a defendant seeking to bring a counter-claim must show that the
Court has jurisdiction to pronounce upon them. But it is not essential
that the basis of jurisdiction in the claim and in the counter-claim be
identical. It is sufficient that there is jurisdiction. (Indeed, were it other-
wise, counter-claims in, for example, tort could never be brought, as they
routinely are, to actions initiated in contract.)

There is nothing in the Rules or practice of the Court to suggest that
the very identical jurisdictional nexus must be established by a counter-
claimant. The travaux préparatoires to the various formulations of what
is now Article 80 of the Rules of Court contain no suggestion whatever
that this was thought of as a requirement. The rule on counter-claims has
gone through successive changes. But neither in the discussions of 1922,
nor of 1934, 1935, 1936, nor again of 1946, 1968, 1970, 1972, does this
thought anywhere appear.

Attention was focused on the one hand on the required “connection”
and on the other on certain matters relating to jurisdiction, notably Gn
1922) whether counter-claims were limited to compulsory jurisdiction
cases and whether objections to counter-claim jurisdiction would be
allowed. At no stage was it even proposed, much less accepted, that the
jurisdictional basis for the claim and counter-claim must be identical.

32
219 OIL PLATFORMS (SEP. OP. HIGGINS)

Nor does the wording of Article 80, paragraph 1, suggest this. It requires
that a counter-claim “comes within the jurisdiction of the Court”, not
that it “was within the jurisdiction established by the Court in respect of
the claims of the applicant”.

Of course, the very requirement of a direct connection with the subject-
matter of the claim is likely to bring a counter-claimant into the same
general jurisdictional area, i.e., the same treaty may well form the basis of
the claimed jurisdiction for the bringing of a counter-claim. But that is
all.

The view of the Committee for the Revision of the Rules, when decid-
ing to retain the phrase “and that it comes within the jurisdiction of the
Court” from the old Rule, was that the phrase meant that a counter-
claimant could not introduce a matter which the Court would not have
had jurisdiction to deal with had it been the subject of an ordinary applica-
tion to the Court.

And that remains the position under Article 80 of the present Rules of
Court, which continues simply to require that a counter-claim “comes
within the jurisdiction of the Court”. The correct and necessary pro-
cedure in the present case would have been for the Court to enquire
whether it would have had jurisdiction to deal with the claims of the
United States, as they related to Article X, paragraphs 2 to 5, had they
“been the subject of an ordinary application to the Court”.

In its Judgment of 12 December 1996 (case concerning Oil Platforms
(Islamic Republic of Iran v. United States of America), Preliminary
Objection, I.C.J. Reports 1996, p. 803) the Court established the metho-
dology for doing this where there is contested jurisdiction under a
treaty. The test is whether the facts as claimed by the applicant might
give to a violation of a specified provision (whether the facts are in fact
correct, whether they do constitute a violation, and if there is a defence,
are then all matters for the merits). There is no reason why the Court
should not have engaged in this exercise in relation to the counter-claim
of the United States based on Article X, paragraphs 2 to 5, of the 1955
Treaty and thus to provide it with a reasoned response, one way or the
other.

Iran, too, seems not really to expect any eligible counter-claim to be
limited to matters falling under Article X, paragraph 1, of the Treaty of
Amity. Its document of 18 November 1997, entitled “Request for Hear-
ing in Relation to the United States Counter-Claim Pursuant to Ar-
ticle 80 (3) of the Rules of Court” is replete with arguments directed
towards showing that the specific counter-claims of the United States are
excluded by their facts from falling under Article X, paragraphs 3 to 5
(paras. 17, 19 (b), 19 (d), 19 fe), 19 (f), 21 and footnotes 21 and 24.)

33
220 OIL PLATFORMS (SEP. OP. HIGGINS)

Implicit in the Court’s unexplained reliance on Article X, paragraph 1,
as the apparent sole basis of jurisdiction is the thought that a counter-
claim can only arise out of an initial claim, and therefore cannot be on a
wider jurisdiction basis than the initial claim. But it is not a question of a
counter-claimant being able to “expand” the jurisdiction initially estab-
lished by the Court. The Court first establishes its jurisdiction by refer-
ence to the facts as alleged by the claimant. But that does not mean to say
that it might not have jurisdiction in relation to allegations brought by
the defendant under other clauses of the same treaty.

The Order which the Court issued on 17 December 1997 in respect of
the Genocide Convention case (also concerning treaty-based jurisdiction)
referred to the matter in the following terms:

“Whereas the Respondent cannot use a counter-claim as a means
of referring to an international court claims which exceed the limits
of its jurisdiction as recognized by the parties...” (Application of
the Convention on the Prevention and Punishment of the Crime of
Genocide, Counter-Claims, Order of 17 December 1997, LCJ.
Reports 1997, p. 257, para. 31; emphasis added).

What matters in a counter-claim is the jurisdiction mutually recognized
by the parties under the Treaty — not the jurisdiction established by the
Court in respect of particular facts initially alleged by the claimant. (It so
happens in the Genocide Convention that the identical basis of jurisdic-
tion was in issue for both parties, in relation to erga omnes obligations.)

The test in the Genocide Convention case of “jurisdiction as recognized
by the parties” will only be met when the Court decides whether Ar-
ticle X, paragraphs 2 to 5, on the facts alleged by the Defendant, might
sustain claims of violations by the Applicant. The Order, which is the
vehicle for dealing with preliminary matters in the counter-claim, should
have contained a reasoned decision on this point.

The matter may usefully be looked at in the following way. There
either is, or is not, jurisdiction to sustain claims, on the basis of the facts
alleged by the United States, in relation to Article X, paragraphs 2 to 5.
If an initial claim could have been brought claiming breaches of these
provisions, that cannot be taken away by virtue of the fact that the Court
has already established its jurisdiction, in respect of another provision
(Art. X, para. 1) in respect of claims articulated by Iran.

This would in effect revise treaty jurisdiction “as recognized by the

parties” through a judicial finding on jurisdiction relating to an initial
claimant under a particular provision.

34
221 OIL PLATFORMS (SEP. OP. HIGGINS)

If, arguendo, the treaty provisions of Article X, paragraphs 2 to 5,
would have founded jurisdiction in an initial claim then presumably the
United States could still bring a claim de novo even if it is not allowed to
do so as a counter-claim under the Court’s Order. Such a result is hardly
consistent with the stated purpose of counter-claims, namely, conven-
ience of court management. It underlines that what is required under
Article 80, paragraph 1, of the Rules is that a counter-claim “comes
within the jurisdiction of the Court” by reference to the normal juris-
dictional principles rather than by reference to the particular basis of
jurisdiction that the initial claimant happens to have relied on in relation
to its own particular facts.

* OK

If the United States might reasonably have expected a reasoned
response to its claim that the Court has jurisdiction under Article X, para-
graphs 2 to 5, as well as under Article X, paragraph 1, Iran might
reasonably have expected that, on the basis of equality of treatment,
this Order would have resolved two items on which it is in fact silent.

In the counter-claim the facts alleged concern destruction of vessels
rather than oil platforms. The issue of whether Article X, paragraph 1, is
restricted to commerce between the two Parties was fully canvassed as an
issue relevant to jurisdiction in the jurisdictional phase of this case. In the
event, the Court stated that it did “not have to enter into the question
whether [Article X, paragraph 1] is restricted to commerce ‘between’ the
Parties” as it was “not contested between them that oil exports from Iran
to the United States were — to some degree — ongoing” (Oil Platforms
(Islamic Republic of Iran v. United States of America), Preliminary
Objection, Judgment, I.C.J. Reports 1996, pp. 817-818, para. 44). And in
the context of the counter-claim there is not agreement as to the existence
that all the vessels were engaged in commerce between the Parties. Iran
argues that in many of the incidents cited by the United States in its
counter-claim, the vessels “were not (even arguably) engaged in com-
merce or even navigation between the territories of the High Contracting
Parties” (Iranian Request, para. 21). It would seem that, in order to
determine whether it has jurisdiction in respect of claims relating to dam-
age to warships under Article X, paragraph 1, of the Treaty, the matter
which it was not necessary to decide in 1996 must now be decided in
1998. Iran has treated this question as going to jurisdiction and as rele-
vant to the conditions laid down in Article 80, paragraph 1, of the Rules
of Court.

35
222 OIL PLATFORMS (SEP. OP. HIGGINS)

Parties to litigation should be treated in a comparable manner. But,
from the silence of the Court in the present Order, it seems that what it
saw as a jurisdictional question when determining United States prelimi-
nary objections to the main claim it treats as a matter for the merits when
considering Iran’s response to the counter-claim.

Second, Iran claims that those itemized vessels identified as warships
are excluded from the reach of Article X, paragraph 1, by the terms of
Article X, paragraph 2. This may or may not be correct in the particular
context. But the silence of the Order on this question — which Iran
clearly saw as relevant to the “direct connection” requirement in
Article 80, paragraph 1, of the Rules, and thus as preliminary -— means
that Iran will perforce have to answer on the merits all contentions of fact
and law relating to the claims concerning warships. The Court has not
applied the same procedures, in determining the scope of its jurisdiction
under the Treaty, to both of the Parties.

Undoubtedly, some of the difficulties stem from the terms of Article 80
itself. Paragraph 1 of Article 80 contains two requirements for counter-
claims to be admissible — that they have a direct connection with the
subject-matter of the claim and that they come within the jurisdiction of
the Court. Paragraph 3 of Article 80 provides that the Court shall hear
the parties “In the event of doubt as to the connection between the ques-
tion presented by way of counter-claim and the subject-matter of the
claim of the other party.” No provision is made to hear the parties in the
event of doubt as to whether the counter-claim comes within the jurisdic-
tion of the Court. It might be thought that this was perhaps deliberate,
and that the intention was that the Court would resolve any doubts as to
its jurisdiction only when it got to the merits. This would be a sort of
standing exception to Article 79, paragraph 6, of the Rules (or, put dif-
ferently, a counter-claim where jurisdiction is contested would always
and necessarily be treated as not having an exclusively preliminary char-
acter under Article 79, paragraph 7). In any event, the idea that “direct
connection” within the meaning of Article 80, paragraph 1, should be
disposed of as a preliminary matter, while the jurisdiction requirement in
Article 80, paragraph 1, should be dealt with on the merits finds no sup-
port at all in the travaux préparatoires of the various versions of the
Rules, including the present Rules. The failure of Article 80, paragraph 3,
to “match” Article 80, paragraph 1, seems to have been inadvertent and
there was no intention to distinguish between objections relating to “con-
nection” and those to “jurisdiction”.

What can be said is that the travaux do show that the Court has, since
1922, resolved to keep ample room for discretion in the handling of these

36
223 OIL PLATFORMS (SEP. OP. HIGGINS)

matters, on a case-by-case basis. In the exercise of this discretion the
Court has determined that the reference in Article 80, paragraph 3, in
case of doubt as to “connection”, to the phrase “after hearing the
parties” may be taken in a particular case as the receipt of written
submissions!. Oral submissions are neither required by the terms of
Article 80, paragraph 3, nor excluded. Further, the Court has also
found sufficient freedom to decide, notwithstanding the apparently limit-
ing terminology of Article 80, paragraph 3, that the Parties may be
heard (whether in writing or orally) on the question of jurisdiction as well
as on the question of connection.

The exception allowed in Article 79, paragraph 7, whereby prelimi-
nary matters are not disposed of at the preliminary phase, is to be used
sparingly, lest the purpose underlying the 1978 alteration to that Article
be negated. Further, the tests applied to Iran to see if its claims came
under the 1955 Treaty should equally have been applied to the United
States (1e., to see, if on the facts alleged, a counter-claim could pos-
sibly lie under particular articles and clauses). The process by which
certain claims of Iran were found not to be within the jurisdiction of
the Court under the Treaty of Amity, and would thus not proceed to
the merits, should be equally applied to the counter-claims of the United
States to see whether or not they should advance in their entirety to the
merits.

There is much to be said for three judicial principles. First, judicial
conclusions should be justified by legal reasons. Second, matters going to
jurisdiction should, whenever possible, be disposed of before proceeding
to the merits. Third, parties to litigation are entitled to an equality of
treatment (see, for example, Barcelona Traction, Light and Power Com-
pany, Limited, Preliminary Objections, .C.J. Reports 1964, p. 25;
Request for an Examination of the Situation in Accordance with Para-
graph 63 of the Court’s Judgment of 20 December 1974 in the Nuclear
Tests (New Zealand v. France) Case, Order of 22 September 1995,
LC.J. Reports 1995, p. 296).

(Signed) Rosalyn HiGains.

' This matter is raised in footnote 2 of Iran’s Request and in the declaration of Judge ad
hoc Kreéa and the separate opinion of Judge ad hoc Lauterpacht in the Application of the
Convention on the Prevention and Punishment of the Crime of Genocide, Counter-Claims,
Order of 17 December 1997, . C.J. Reports 1997, pp. 262-271 and 278-286, respectively.

37
